DETAILED ACTION
      	This is the first office action for US Application 17/094,574 for a Vibration Isolator With Zero Poisson’s Ratio Outer Tube

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0018962 to Ac et al.  Regarding claim 1, Ac et al. discloses a vibration isolator comprising a compressible inner member (36).  There is an outer member (32) compressible with the inner member, and positioned at least partially around the inner member to provide lateral support to the inner member.  The outer member maintains a consistent diameter and compression force when in a compressed state.
Regarding claim 7, each of the inner and the outer member comprises a bi-stable structure.  Regarding claim 8, Ac et al. discloses a system comprises a first element (24) and a second element (34).  The vibration isolator of claim 1 is positioned between the first element and the second element to limit vibrations or shock forces imparted to the second element from the first element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ac et al. in view of US 2019/0186589 to Gandhi et al.  Regarding claims 2 and 3, Ac et al. does not disclose the inner member as comprising a plurality of conical disk springs stacked in an alternating configuration, or a ring spacer positioned between two adjacent conical springs of the plurality of conical springs.  Gandhi et al. provides a teaching for utilizing a compressible member (12) for isolating vibrations between two structures (see paragraph 26).  The vibration isolation member comprises a plurality of conical disk springs (20) stacked in alternating configuration (see fig. 1).  There is a ring spacer (24) positioned between two adjacent conical springs of the plurality of conical springs.
Because both Ac et al. and Gandhi et al. disclose vibration isolators for damping vibration between two structures, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have substituted one vibration isolation system for the other, to achieve the predictable result of the vibration isolator of Gandhi et al. being used as the inner compressible member of Ac et al.  Regarding claim 9, Gandhi et al. discloses the vibration isolator as utilized between a vehicle frame and a vehicle seat.  
	Claim(s) 4, 10, 11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ac et al.  Regarding claim 4, Ac et al. does not specifically disclose the inner member as having a first quasi-zero stiffness characteristic over a first displacement range, and the outer member as a second quasi-zero stiffness characteristic of a second displacement range overlapping at least partially with the first displacement range.  However, altering the stiffness of the compressible members is an optimization of prior art conditions that can be accomplished through routine experimentation.  One of ordinary skill in the art would known to alter the stiffness of the compressible members to achieve a desired level of vibration isolation between the first and second members.
	Regarding claim 10, Ac et al. discloses a vibration isolator comprising a first compressible member (36) and a second compressible member (32).  Ac et al. does not specifically disclose the inner member as having a first quasi-zero stiffness characteristic over a first displacement range, and the outer member as a second quasi-zero stiffness characteristic of a second displacement range overlapping at least partially with the first displacement range.  However, altering the stiffness of the compressible members is an optimization of prior art conditions that can be accomplished through routine experimentation.  One of ordinary skill in the art would known to alter the stiffness of the compressible members to achieve a desired level of vibration isolation between the first and second members.
	Regarding claim 11, the first compressible member comprises a spring assembly, and the second compressible member comprises an outer sleeve positioned around the spring assembly to provide lateral support to the spring assembly.
Regarding claims 12 and 13, Ac et al. does not disclose the inner member as comprising a plurality of series of stacked conical springs, or an inner ring spacer positioned between a first pair of adjacent conical springs of the series of stacked conical springs, and an outer ring spacer positioned between a second pair of adjacent conical springs of the series of stacked conical springs.  Gandhi et al. provides a teaching for utilizing a compressible member (12) for isolating vibrations between two structures (see paragraph 26).  The vibration isolation member comprises a plurality of stacked conical springs (20…see fig. 1).  There is an inner ring spacer (24) positioned between a first pair of adjacent conical springs of the series of stacked conical springs, and an outer ring (24) positioned between a second pair of adjacent conical springs of the series of stacked conical springs.
Because both Ac et al. and Gandhi et al. disclose vibration isolators for damping vibration between two structures, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have substituted one vibration isolation system for the other, to achieve the predictable result of the vibration isolator of Gandhi et al. being used as the inner compressible member of Ac et al.
Regarding claim 15, Ac et al. does not disclose the second compressible member as having a Poisson’s ratio of zero.  However, altering the stiffness of the compressible members is an optimization of prior art conditions that can be accomplished through routine experimentation.  One of ordinary skill in the art would known to alter the stiffness of the compressible members to achieve a desired level of vibration isolation between the first and second members.
Regarding claim 16, the second compressible member compresses with the first compressible member to limit relative movement between the first and second compressible members.




Allowable Subject Matter
Claims 5, 6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 17-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0312086 to Meingast
US 2021/0301900 to Zhou
US 8905386 to Rasbach
US 4186914 to Radwill	US 9791014 to McKnight
US 5482261 to Ortega
US 4148469 to Geyer
US 3507486 to Schwaller
US 5224689 to Georgiev
The above prior art discloses vibration isolating systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632